301 F.2d 630
Ralph P. ROSA, Appellant,v.UNITED STATES of America, Appellee.
No. 19329.
United States Court of Appeals Fifth Circuit.
April 10, 1962.

Ralph P. Rosa, Lewisburg, Pa., for appellant.
Lloyd G. Bates, Jr., Miami, Fla., for appellee.
Before CAMERON and BELL, Circuit Judges and CARSWELL, District Judge.
PER CURIAM.


1
Appellant, having received the mandatory minimum sentence for violating the federal narcotics laws, 26 U.S. C.A. §§ 4704(a) and 4705(a), seeks relief collaterally on the ground that he was not explicitly afforded the opportunity under Rule 32(a), Fed.R.Crim.P., 18 U.S.C.A., of making a statement in his own behalf before sentence was imposed. This is "not of itself an error that can be raised by collateral attack, * * *." Hill v. United States, 368 U.S. 424, 82 S. Ct. 468, 7 L. Ed. 2d 417; Machibroda v. United States, 368 U.S. 487, 82 S. Ct. 510, 7 L. Ed. 2d 473. Nor is there any merit in the additional claim to relief based on the alleged shortcomings of appellant's personally selected and employed trial counsel. Kennedy v. United States, 5 Cir., 1958, 259 F.2d 883.


2
Affirmed.